Citation Nr: 1039619	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-37 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a left knee disability.  In June 2009, the Board remanded the 
claim for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is necessary prior to adjudication of the Veteran's 
claim for service connection for a left knee disability. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Service medical records show that in April 1985, the Veteran 
sustained a knee injury when he was hit in the knee while playing 
softball.  The left knee was swollen with a bump on the back of 
the leg.  It was thought that he had a possible pulled ligament.  
Range of motion was not full and there was tenderness at the 
joint line.  A subsequent assessment resulted in the diagnosis of 
rule out medial meniscus tear.  He was given crutches, an ice 
pack, and pain relievers.  A week later, the pain had not 
subsided and there was mild effusion.  Range of motion was still 
decreased.  He was provided a knee brace.  A few days later, 
range of motion was markedly decreased and there was continuing 
tenderness at the medial joint line.  The assessment was locked 
left knee.  In May 1985, the left knee was casted for two weeks.  
Once the cast was removed, there was full extension and minimal 
effusion.  There was no ligamental instability.  Flexion was 
limited due to pain.  In June 1985, he was doing better and had 
full range of motion of the knee that was still somewhat 
deficient.  There was no tenderness or effusion.

Three years later, in March 1989, the Veteran complained of pain 
and stiffness in his left knee.  It was questioned whether the 
Veteran had a hyperextension injury.  Physical examination 
revealed full range of motion of the left knee, with intact 
ligaments.  The assessment was questionable degenerative joint 
disease in the knees.  In May 1989, the Veteran complained of 
pain in both knees and in his lower back.  In April, May, and 
June 1989, he was placed on physical profile for degenerative 
joint disease and was instructed not to lift, jump, or complete 
deep knee bends, in part due to a lumbar spine disability.  On 
February 1990 Medical Board report, it was noted that the Veteran 
reported continuing knee pain and tenderness in the joint line of 
the left knee.  Physical examination revealed full range of 
motion of the knees.  The assessment was polyarthalgias involving 
the knees, ankles, and right hand.  

June 2005 and May 2006 VA examinations diagnosed the Veteran with 
degenerative arthritis of the left knee that was due to his 
weight and the aging process, though neither examiner addressed 
whether his left knee disability was related to his in-service 
injury and left knee polyarthralgia.

In January 2009, the Board remanded the claim in order for a VA 
examiner to review the claims file and offer an opinion as to 
whether the Veteran's current left knee disability was 
etiologically related to his service.  On March 2009 VA 
examination, the examiner stated only that such an opinion could 
not be offered with resort to mere speculation.  No rationale was 
provided as to why an opinion could not be made other than that 
at the time of the in-service injury, the Veteran showed 
diminished range of motion of the left knee, mild patellar 
crepitus, and left quad atrophy, and that on current examination, 
X-rays revealed a normal left knee.  That finding contradicts the 
previous diagnoses of left knee degenerative arthritis and does 
not clearly opine as to whether any current arthritis is due to 
an in-service injury.  Because the examiner neglected to offer an 
opinion and supporting rationale as to whether the Veteran's left 
knee disability is related to his in-service injury and diagnosed 
left knee polyarthralgia, a new VA examination is necessary in 
order to accurately assess the merit of the claim.  Opinions that 
an opinion cannot be offered without resort to speculation amount 
to "nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  Bloom v. West, 12 Vet. App. 185 (1999); 38 C.F.R. § 
3.102 (2010).  Such statements from physicians are inconclusive 
as to the origin of a disability.  Warren v. Brown, 6 Vet. App. 4 
(1993); Sklar v. Brown, 5 Vet. App. 104 (1993).  A remand by the 
Court or the Board confers on the claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to ascertain the nature and etiology of the 
Veteran's left knee disability.  The examiner 
must review the claims file and the 
examination report should note that review.  
The examiner should provide the rationale for 
all opinions provided.  The examiner should 
specifically opine as to whether it as at 
least as likely as not (50 percent 
probability or greater) that any current left 
knee disability is related to the Veteran's 
active service, including his April 1985 left 
knee injury, and his 1989 complaints of left 
knee pain and diagnosis of polyarthralgia?  
In addition to the service medical records, 
the examiner should consider the Veteran's 
statements regarding his symptoms in service 
and his statements of continuous symptoms 
after service.  If the Veteran's current left 
knee disability is attributable to factors 
unrelated to his military service, the 
examiner should specifically so state.  If 
the Veteran does not have a current left knee 
disability, that diagnosis should be 
reconciled with the June 2005 and May 2006 
diagnoses of degenerative arthritis, and the 
examiner should render an opinion as to 
whether it is at least as likely as not that 
the degenerative arthritis found in June 2005 
and May 2006 was incurred during the 
Veteran's service or was related to his 
treatment in service.

2.  Then, readjudicate the claim.  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and allow 
the appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


